    Case: 1:21-cv-02106 Document #: 33 Filed: 07/20/21 Page 1 of 7 PageID #:159




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 JANICE DUTCHER and STACY NEGLEY,                     Case No. 21-cv-02106
 individually and on behalf of all other
 similarly situated individuals,                      Honorable Gary Feinerman

                    Plaintiffs,

        v.

 CRESCO LABS, INC. and CRESCO LABS,
 LLC,

                    Defendants.


        DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS
                      COUNT IV OF THE COMPLAINT

       In their Opposition, Plaintiffs admit that their allegations of the existence of a valid

contract rest solely on the fact that there was an employment relationship between Plaintiffs and

one or both Defendants. (See ECF No. 31, Pls. Opp. at 9.) While Plaintiffs use language such as

“offer,” “consideration,” and “accepted” in their Complaint to create the illusion of detailing the

formation of contract, at bottom, the Complaint merely alleges that they were employees of

Cresco. This is not enough. They have fallen short of making a threshold showing of the

existence of any type valid contract between either Plaintiff and either Defendant under the

federal pleading standards. The Complaint contains no context about, for instance, the formation

of the purported contract—such as who negotiated it, who made the alleged “express promise,”

and how such “promise” was relayed to them—and Plaintiffs’ Opposition makes no attempt to

identify those or similar basic facts. As a result, the Court should dismiss Count IV of Plaintiffs’

Complaint..4




                                                 1
    Case: 1:21-cv-02106 Document #: 33 Filed: 07/20/21 Page 2 of 7 PageID #:160




       Plaintiffs are obligated, at the pleading stage, to “state with substantial certainty the facts

showing the existence of the contract and the legal effect thereof.” Vieira v. First Am. Title Ins.

Co., 668 F. Supp. 2d 282, 289 (D. Mass. 2009). In Driscoll, the Court dismissed the plaintiff’s

breach of contract claims because she only “assert[ed] that the contract included the ‘normal and

customary’ elements of an employment contract.” Driscoll v. Simsbury Assocs., Inc., No. 17-CV-

12373-ADB, 2018 WL 2139223, at *5 (D. Mass. May 9, 2018). These allegations are akin to

Plaintiffs’ breach of contract allegations in this case. Namely, Plaintiffs merely contend they

were hired by Cresco at a certain pay rate; these are “normal and customary” elements of

employment, which, as the court held in Driscoll, do not establish with “substantial certainty”

the existence of a contract. See id.

       Plaintiffs assert in their Opposition that Defendants have “cited no legal authority” in

support of the argument that Plaintiffs are required to plead specific details about the contract to

withstand a motion to dismiss. (Opp. at 11.) This is not true. Squeri, for example, explains a

viable breach of contract claim requires “the specific terms of the purported contract, when it was

formed, and who negotiated it.” Squeri v. Mount Ida Coll., No. CV 18-12438-RGS, 2019 WL

2249722, at *5 (D. Mass. May 24, 2019), aff'd, 954 F.3d 56 (1st Cir. 2020) (emphasis added). It

was the “lack of specificity,” according to the court, that resulted in Plaintiffs’ claims being

dismissed in that case. Id. Likewise, in Driscoll, the court dismissed the plaintiff’s breach of

contract claim due to her failure to “set forth any details of the alleged contract” including

whether the employment was for a set term or at-will, how paid time off was to accrue, or other

relevant details about the potential existence of a contract. 2018 WL 2139223 at *5. The court in

Hogan v. Teamsters Local 170 also illustrates the importance of specificity at this stage of

litigation. In that case, the court held that “[a] plaintiff must at least plead facts identifying who



                                                   2
    Case: 1:21-cv-02106 Document #: 33 Filed: 07/20/21 Page 3 of 7 PageID #:161




did what to whom, when, where, and why, and explaining what obligations were imposed on

each of the parties by the alleged contract.” 2020 WL 5821905, at *3 (D. Mass. Sept. 30, 2020);

see also Aleshire v. Harris, N.A., No. 08 C 7367, 2009 WL 10701866, at *4 (N.D. Ill. Oct. 27,

2009) (dismissing a breach of contract claim where plaintiff “failed to sufficiently allege the

material terms of the purported oral contract with any specificity, and thus has not raised her

right to relief above the speculative level.”).

        Plaintiffs attempt to distinguish cases such as Driscoll and Squeri by quibbling about

immaterial factual differences between those cases and the one at bar. But what they do not and

cannot deny is the lesson those cases teach: in order to adequately plead a breach of contract

claim in federal court, a plaintiff must provide specific details about the existence of a contract

between parties beyond claiming the defendant employed the plaintiff. Paragraphs 87-91 of the

Complaint state that each plaintiff was hired on an approximate date at an unspecified pay rate.

Plaintiffs draw out that sentiment over numerous paragraphs and include words such as “offer”

and “accepted” to deceive the reader into thinking that they are detailing the formation of a

contract. But in reality, those paragraphs could be boiled down to “Cresco hired Plaintiff Dutcher

in January 2020” and “Cresco hired Plaintiff Negley in August 2019.” And, in fact, Plaintiffs’

failure to include specific allegations is no mistake. Contrary to Plaintiffs’ allegations in their

Complaint and Opposition, Cresco did not offer Plaintiffs Dutcher and Negley employment in

January 2020 and August 2019, respectively. Rather, Plaintiffs were hired by an entity known as

Hope Heal Health, Inc. Cresco did not maintain any operations in Fall River, Massachusetts

until May 2020 and could not have entered into any contract with Plaintiffs prior to that. Thus,

as written, the allegations—despite their lengthiness—are devoid of the substance necessary to

adequately plead a breach of contract cause of action.



                                                  3
    Case: 1:21-cv-02106 Document #: 33 Filed: 07/20/21 Page 4 of 7 PageID #:162




       Some of the authority Plaintiffs rely upon do them no favors in this regard. For example,

they cite Cabi v. Boston Children’s Hosp. for the proposition that “Cresco specifically contracted

with Plaintiffs’ to pay them an hourly wage for all hours worked” and that Plaintiffs have

therefore sufficiently pleaded a breach of contract claim. (Opp. at 10.) However, in Cabi, the

plaintiff, responding to defendants’ motion to dismiss argument that they had failed to plead the

existence of a contract, detailed specific documents and particular facts surrounding promises

they alleged constituted a contract. Cabi v. Bos. Children's Hosp., 161 F. Supp. 3d 136, 160 (D.

Mass. 2016). The court first disagreed with plaintiff’s argument concerning the defendant’s

general employment policies, concluding that they did not amount to an enforceable contract. Id.

at 161. However, plaintiffs were able to survive the defendants’ motion to dismiss by alleging

specific promises the company made to them that “plausibly constituted a contract.” Id. at 161-

62. In contrast to plaintiffs here, the Cabi plaintiffs pointed to language from offer letters

indicating plaintiffs’ salary and a term for which that salary would be paid. Id at 62. In the same

letter, the defendants in turn made several requests of plaintiff. Id. Those specific allegations,

the court held, were enough to survive a motion to dismiss their breach of contract claim.

       In the present case, Plaintiffs’ allegations do not even begin to approach setting forth

these types of specific details. They contend that there was an “express promise” to Plaintiffs,

but fail to allege who made the promise, whether such promise was conveyed to them by written

or oral means, whether the promise to pay them a certain amount was part of an offer letter or

express written employment agreement, whether they negotiated the amount, whether the

agreement contained other terms, or even the basic detail of the amount Cresco allegedly

promised to pay them. Without at least alleging some of these facts Plaintiffs cannot establish

with “substantial certainty” the existence of a contract, which is fatal to their claim at this stage.



                                                   4
    Case: 1:21-cv-02106 Document #: 33 Filed: 07/20/21 Page 5 of 7 PageID #:163




       Plaintiffs cite other cases such as Manning and Gonpo to argue that the employment

relationship alone suffices to establish the existence of a contract. (Opp. at 6-7; 10.) However,

numerous post-Manning cases cited by both parties on this subject wrestle with whether a

Plaintiff has indeed pleaded sufficient detail to establish the existence of a contract in the motion

to dismiss context. It is unlikely that all of these courts simply ignored Manning. Rather, it is

more likely that cases like Manning and Gonpo support the idea that an employment relationship

could be a contractual one (even in the absence of a written agreement)—a position Cresco does

not necessarily dispute for purposes of this Motion. However, what Manning, Gonpo, and

Spears--a state court case that preceded Twombly/Iqbal—fail to do is analyze the plaintiffs’

breach of contract allegations though the Fed. R. Civ. P. 12(b)(6) pleading standard lens. As a

result, any persuasive effect they have is severely diminished.

       For the reasons stated above and in Defendants’ Memorandum of Law in Support of

Motion to Dismiss Count IV of the Complaint, Plaintiffs’ have failed to adequately plead the

existence of a contract and the Court should dismiss their breach of contract claim.




                                                  5
   Case: 1:21-cv-02106 Document #: 33 Filed: 07/20/21 Page 6 of 7 PageID #:164




DATED: July 20, 2021                  Respectfully submitted,

                                      DEFENDANTS CRESCO LABS, INC. and
                                      CRESCO LABS, LLC

                                      By:   /s/ Kyle Petersen
                                            One of Their Attorneys

Kyle A. Petersen (kpetersen@seyfarth.com)
Brandon L. Dixon (bdixon@seyfarth.com)
SEYFARTH SHAW LLP
233 South Wacker Drive
Suite 8000
Chicago, Illinois 60606
Telephone:     (312) 460-5000
Facsimile:     (312) 460-7000

Molly C. Mooney* (mmooney@seyfarth.com)
*Admitted pro hac vice
SEYFARTH SHAW LLP
2 Seaport Lane, Suite 300
Boston, MA 02210-2028
Telephone:    (617) 946-4800
Facsimile:    (617) 790-6748




                                            6
   Case: 1:21-cv-02106 Document #: 33 Filed: 07/20/21 Page 7 of 7 PageID #:165




                               CERTIFICATE OF SERVICE

       I certify that on July 20, 2021, I electronically filed the foregoing document with the

Clerk of the Court using the ECF system, which will send notification of such filing to all

counsel of record.


                                            s/ Brandon L. Dixon
